Case 2:18-cr-00121-PSG Document 259-1 Filed 11/20/19 Page 1 of 12 Page ID #:1712




                          Exhibit A
Case 2:18-cr-00121-PSG Document 259-1 Filed 11/20/19 Page 2 of 12 Page ID #:1713

                                FIREARMS INSPECTION REPORT


         Name: Ronin Tactical Group, Inc.                        UI#: 784025.2017.0197.B1B

   Trade Name: Ronin Tactical Group                             FFL#: 9.33.037.01.9L.05186




       Address:     1931 W Artesia Blvd.
                    Unit A
                    Gardena, CA 90247




 1 - Introduction


        Inspection Profile:
                  This is a compliance inspection report for Special Occupational Taxpayer
                  Ronin Tactical Group, Inc. dba Ronin Tactical Group. The period of review
                  was February of 2016 to February of 2017. Advance notification was not
                  given when Investigator Berent and Investigator Colon first stopped by the
                  licensed premises on 2.7.14. However, the President of the company Edward
                  Yasuhiro Arao AKA Eddie Yasuhiro Arao was unavailable. Soon after IOI
                  Berent spoke with Mr. Arao and an appointment was made. Investigator
                  Berent and Colon then conducted the inspection on 2.14.17.


        Business Profile:
                  On 2.14.17, Investigators Berent and Colon met with Ronin Tactical Group’s
                  President Edward Yasuhiro Arao AKA Eddie Yasuhiro Arao. IOIs Berent
                  and Colon conducted the inspection at the business premises address of 1931
                  W Artesia Blvd., Unit A located in Gardena, CA 90247.

                  Mr. Eddie Yasuhiro Arao is a full time Police Officer with the Gardena
                  Police Department. On the date of the inspection, Mr. Arao was on duty and
                  stayed at the licensed premises until IOIs Berent and Colon concluded the
                  inspection. Mr. Arao operates Ronin Tactical Group from Perfection Audio,
                  a car stereo installation establishment. Mr. Arao keeps a firearm safe on
                  premises along with his logbooks and filed 4473s.

                  Ronin Tactical Group, Inc. sells new and used long guns, handguns, and
                  receivers to law enforcement personnel, friends and the public. Private Party


 Revised 7/1/15                            Page 1 of 11
                                                                                      USAO_0013542
Case 2:18-cr-00121-PSG Document 259-1 Filed 11/20/19 Page 3 of 12 Page ID #:1714

                                FIREARMS INSPECTION REPORT


        Name: Ronin Tactical Group, Inc.                            UI#: 784025.2017.0197.B1B

   Trade Name: Ronin Tactical Group                                FFL#: 9.33.037.01.9L.05186




                  Transfers are done as well. Ronin Tactical Group has many repeat customers.

                  Ronin Tactical Group, Inc. additionally keeps a Manufacturer’s License,
                  #9.33.037.07.9L.05188, and a SOT, see U.I. Number 784025-2017-0067.B1B.
                  IOI Berent was informed manufacturing activity has not occurred at the
                  premises. Furthermore, IOI Berent and IOI Colon did not detect manufacturing
                  doings during this inspection period. Ronin Tactical Group, Inc. maintains the
                  appropriate Type 01 federal firearms license, having an original issue date of
                  10.01.13. Eddie Yasuhiro Arao understands Ronin Tactical Group, Inc. is not
                  required to keep the two licenses, as the Type 07 FFL will also cover the activities
                  of the 01 FFL.
                  During the past 12 months, approximately three hundred and ninety (390)
                  firearms were acquired and approximately four hundred and eighteen (418)
                  firearms were transferred. Ronin Tactical Group, Inc. did not have a theft/loss
                  of a firearm.
                  The FFL attends gun shows; however, internet sales are not completed.
                  Ronin Tactical Group, Inc. keeps CFD #22322.


        Ownership and Control:
                  Ronin Tactical Group maintains the FFL as a corporation. However, the
                  License and the FLS database shows Ronin Tactical Group only as the
                  Licensee. IOI Berent instructed Mr. Eddie Yasuhiro Arao to forward the
                  original 01 and 07 license to the National Licensing Center, so Inc. is included
                  in the Licensee’s titles. IOI Berent included a copy of the FFL’s application
                  front page, Item 8.-to show the Applicant’s Business was marked as A
                  Corporation (see exhibit 01). IOI Berent also included the filed corporation
                  papers (see exhibit 02). John Scott Francis, Ronin Tactical Group’s Vice
                  President, whom was not available during the inspection, and President Eddie
                  Yasuhiro Arao are listed Responsible Persons. Hidden ownership is not
                  suspected.


        Variance:
                  Ronin Tactical Group, Inc. does not have any approved variances on file.




 Revised 7/1/15                           Page 2 of 11
                                                                                          USAO_0013543
Case 2:18-cr-00121-PSG Document 259-1 Filed 11/20/19 Page 4 of 12 Page ID #:1715

                               FIREARMS INSPECTION REPORT


         Name: Ronin Tactical Group, Inc.                       UI#: 784025.2017.0197.B1B

   Trade Name: Ronin Tactical Group                            FFL#: 9.33.037.01.9L.05186




 2 - Recommendation
         Viols WL ONLY and Recall Inspection; IOI Berent also recommends the National
         Licensing Center include Inc. to the Licensee’s title. The FFL’s original application
         shows in Item 8. on ATF E-Form 7-the Applicant’s Business was marked as A
         Corporation. Filed corporation papers are on record as well.




 3 - Inspection History
         Investigator Lance Yoshioka conducted an on-site qualification inspection on Ronin
         Tactical Group. R/Ps Edward Arao and John Francis were present.

         Date of Inspection:     September 19, 2013
         Type of Inspection:     application
         UI#:                    784025.2013.0511.B1B
         Inspection Results:     Application approved
         Cited Violations:       none




 4 - Acquisition & Disposition (A&D) Record - Inventory
         A complete firearms inventory was conducted at Ronin Tactical Group. Mr. Eddie
         Yasuhiro Arao assisted Investigator Colon with the process. Ronin Tactical Group, Inc.
         had five Title I firearms in physical inventory along with two suppressors. Ronin
         Tactical Group, Inc. will keep the NFA weapons in their business inventory for future
         demonstrations to Law Enforcement. Investigator Colon reconciled the inventory to the
         licensee’s two manual logbooks. All firearms accounted for this inspection.

         The standard operating procedures relevant to the A&D record and inventory lie with


 Revised 7/1/15                         Page 3 of 11
                                                                                    USAO_0013544
Case 2:18-cr-00121-PSG Document 259-1 Filed 11/20/19 Page 5 of 12 Page ID #:1716

                                FIREARMS INSPECTION REPORT


         Name: Ronin Tactical Group, Inc.                            UI#: 784025.2017.0197.B1B

   Trade Name: Ronin Tactical Group                                 FFL#: 9.33.037.01.9L.05186




         Ronin Tactical Group’s President Mr. Eddie Yasuhiro Arao. This inspection did not
         result in any theft/loss of firearms.



 5 - ATF Forms 4473 – NICS & Other Dispositions

         For this inspection period (the past 12 months), Investigator Berent and Investigator
         Colon did a 100% review of ATF Forms 4473. The Investigators reviewed three
         hundred and fifty-three (353) transaction forms. Because of the records review, Ronin
         Tactical Group, Inc. had some problems, see 13 – Violations. Accordingly, the licensee
         was cited and issued a ROV.
         Ronin Tactical Group, Inc.’s transaction forms are completed manually and filed numerically,
         entering the State’s DROS number in the top right corner on ATF Form 4473. The DROS
         paperwork is also attached to the 4473. During the records review, Investigator Berent
         and Investigator Colon directed Mr. Eddie Yasuhiro Arao to the most current
         ATF Form, 4473. So now, Mr. Arao’s purchasers are completing the correct transaction
         form. The FFL had six cancelled/denied 4473s for this inspection period. The FFL understands to
         keep said forms separate from the completed transactions.
         Investigator Berent verified fifty-one (51) DROSed transactions to the State’s list; no
         discrepancies discovered. Investigator Colon verified seventeen (17) ATF Form 4473 to
         the two logbooks. Again, no discrepancies found.
         The FFL’s standard operating procedures relevant to the ATF Form 4473’s completion
         and other dispositions lie with Ronin Tactical Group’s President Eddie Yasuhiro Arao.



 6 - Multiple Sales
         The Violent Crime Analysis Branch processed Investigator Berent’s request to provide
         a FFL history query for Ronin Tactical Group (FFL# 9-33-05186) for the period of
         February 1, 2016 to March 30, 2017. The results did not show any multiple sales
         reported. However, the FFL in fact did have multiple sales for this inspection period.
         IOI Berent verified this as Eddie Arao is attaching the multiple sale forms to the
         respective purchaser’s transaction form. Additionally the FFL failed to report multiple
         sales or other disposition of pistols and revolvers in nine instances, totaling thirty-six



 Revised 7/1/15                            Page 4 of 11
                                                                                            USAO_0013545
Case 2:18-cr-00121-PSG Document 259-1 Filed 11/20/19 Page 6 of 12 Page ID #:1717

                               FIREARMS INSPECTION REPORT


         Name: Ronin Tactical Group, Inc.                        UI#: 784025.2017.0197.B1B

   Trade Name: Ronin Tactical Group                             FFL#: 9.33.037.01.9L.05186




         (36) firearms, as discovered on the day of the inspection on 2.14.17. At that time, Mr.
         Arao was instructed, and in which he agreed to complete and file the multiple sale
         forms. Ronin Tactical Group, Inc. did receive a violation; see 13 – Violations and
         ROV.
         3.30.17, IOI Berent again advised Mr. Eddie Yasuhiro Arao to submit all multiple sale
         reports for this inspection period.




 7 - Suspicious/Prohibited Purchasers
         During this inspection, IOI Colon came across a suspicious purchaser, Jose Angel Del
         Villar. Multiple purchaser, Mr. Del Villar caught IOI Colon’s eye during a previous
         inspection, Western Firearms, Inc. see U. I. Number 784025-2016-0020-B1B, as he
         initially thought he was using someone else’s identification (Ronin Tactical Group, Inc.
         includes copies of purchasers’ driver’s license to the transaction forms). However, that
         was not the case. This inspection showed Mr. Del Villar marked United States of
         America as his country of citizenship on ATF Form 4473. All the while, the Western
         Firearms’ inspection showed Mr. Del Villar would mark other, Mexico as his country of
         citizenship along with his United States-issued alien number. For this reason, a referral
         was made for Western Firearms, Inc., see item 10 – Referrals.




 8 - Trace Activity
         The Violent Crime Analysis Branch processed Investigator Berent’s request to provide
         FFL history queries for Ronin Tactical Group (FFL# 9-33-05186) and Ronin Tactical
         Group (FFL# 9-33-05188).
         Attached is a Word document (see exhibit 03) revealing the activity for Ronin Tactical
         Group (FFL# 9-33-05186) for the period of February 1, 2016 to March 30, 2017. The
         results are as follows:
         Ronin Tactical Group (FFL# 9-33-05186) was associated with one firearm trace
         request, which was completed to an individual purchaser (see exhibit 03).



 Revised 7/1/15                         Page 5 of 11
                                                                                       USAO_0013546
Case 2:18-cr-00121-PSG Document 259-1 Filed 11/20/19 Page 7 of 12 Page ID #:1718

                               FIREARMS INSPECTION REPORT


         Name: Ronin Tactical Group, Inc.                         UI#: 784025.2017.0197.B1B

   Trade Name: Ronin Tactical Group                               FFL#: 9.33.037.01.9L.05186




 9 - NFA/Importer/Collector/Manufacturer
         Ronin Tactical Group, Inc. is a Special Occupational Taxpayer (72). IOI Berent had
         Ronin Tactical Group, Inc. of Gardena, CA 90247 queried in the NFA database, which
         shows the FFL’s two Surefire suppressors on hand (see exhibit 04). Again, Ronin Tactical
         Group, Inc. will keep the NFA weapons in their business inventory for future
         demonstrations to LE.
         Ronin Tactical Group, Inc. does not collect or import.
         Ronin Tactical Group, Inc. additionally keeps a Manufacturer’s License,
         #9.33.037.07.9L.05188 see U.I. Number 784025.2017.0067.B1B. IOI Berent was
         informed manufacturing activity has not occurred on the premises. IOI Berent and IOI
         Colon did not detect manufacturing doings during this inspection period. Furthermore,
         Ronin Tactical Group, Inc. is submitting the proper AFMER records (see exhibit 05).




 10 - Referrals
         A referral was submitted for FFL Western Firearms, Inc., see U. I. Number
         784025.2016.0020.B1B. During Western Firearms, Inc.’s review, IOI Colon came
         across a suspicious purchaser, Jose Angel Del Villar. Mr. Del Villar caught IOI Colon’s
         eye as he initially thought he was using someone else’s identification. However, that
         was not the case. Mr. Del Villar did mark other, Mexico as his country of citizenship
         along with his United States-issued alien number. He also presented his Permanent
         Resident card to the FFL.
         IOI Colon once again came across purchaser Jose Angel Del Villar during the records
         review for Ronin Tactical Group, Inc. This inspection period revealed that multiple
         purchaser Mr. Del Villar marked United States of America as his country of citizenship
         on ATF Form 4473. For this reason, a referral was made for Western Firearms, Inc. (see
         exhibit 06).




 Revised 7/1/15                         Page 6 of 11
                                                                                       USAO_0013547
Case 2:18-cr-00121-PSG Document 259-1 Filed 11/20/19 Page 8 of 12 Page ID #:1719

                                  FIREARMS INSPECTION REPORT


           Name: Ronin Tactical Group, Inc.                       UI#: 784025.2017.0197.B1B

      Trade Name: Ronin Tactical Group                           FFL#: 9.33.037.01.9L.05186




 11 - Other
           IOI Berent conducted her inspection per the guidelines in the IOI Manual. Furthermore,
           IOI Berent through FLS conducted deconfliction with negative results. A query of the
           Federal Licensing System (FLS) did not disclose any Special Attention Flags (SAFs) for
           FFL Ronin Tactical Group, Inc.




 12 - Closing Actions
           On 3.13.17, Investigators Berent and Colon conducted a closing conference with Mr.
           Eddie Yasuhiro Arao. IOI Berent discussed the Report of Violations (ROV) with Mr.
           Arao. Mr. Arao signed and dated the Acknowledgement of Federal Firearms
           Regulations reference page along with the ROV (see exhibits 07 & 08).




 13 - Violations
 1.        27 CFR §478.21(a)

           Nature of violation:
           Failure to furnish all required information as indicated on the forms prescribed.
           Investigator Berent discovered two instances, where Item 25. was blank.
           Licensee’s response:
           President Eddie Yasuhiro Arao was very surprised by the errors.

           Corrective action:
           President of Ronin Tactical Group Eddie Yasuhiro Arao was advised to make certain
           the buyers completely and accurately answer all of the required items on the ATF Form
           4473. Mr. Arao furthermore advised on forms prescribed as follows: “all of the
           information called for in each form shall be furnished as indicated by the headings on
           the form and the instructions on or pertaining to the form. In addition, information



  Revised 7/1/15                          Page 7 of 11
                                                                                      USAO_0013548
Case 2:18-cr-00121-PSG Document 259-1 Filed 11/20/19 Page 9 of 12 Page ID #:1720

                                  FIREARMS INSPECTION REPORT


           Name: Ronin Tactical Group, Inc.                          UI#: 784025.2017.0197.B1B

      Trade Name: Ronin Tactical Group                              FFL#: 9.33.037.01.9L.05186




           called for in each form shall be furnished as required by this part.”
           Reference Worksheet 1


 2.        27 CFR §478.124(c)(1)
           Nature of violation:
           Failure to obtain properly completed ATF Form 4473 in one instance; Section A, items
           4-7, found blank.
           Licensee’s response:
           President Eddie Yasuhiro Arao was very surprised by the errors.

           Corrective action:
           President Eddie Yasuhiro Arao was informed all of Section A of ATF Form 4473, must
           be completed personally by transferee (buyer). The FFL was specially advised that prior
           to making an over-the-counter transfer of a firearm to a non-licensee who is a resident
           of the State in which the licensee's business premises is located, the licensed dealer
           and/or seller so transferring the firearm shall be certain the buyer has completed all
           applicable Items on ATF Form 4473.
           Reference Worksheet 1
 3.        27 CFR §478.124(c)(3)(iv)
           Nature of Violation:
           Failure to properly record the date the buyer’s identifying information in Section A was
           transmitted to the appropriate State agency. Investigator Berent discovered ATF Form
           4473 where the regulation was violated in three instances; Item 21a in error.
           Licensee’s response:
           President Eddie Yasuhiro Arao was surprised by how many date discrepancies were
           found.
           Corrective Action:
           The licensee was instructed to comply with the requirements of § 478.102 and record on
           the form the accurate NICS/DROS date along with the provided State transaction


 Revised 7/1/15                             Page 8 of 11
                                                                                         USAO_0013549
Case 2:18-cr-00121-PSG Document 259-1 Filed 11/20/19 Page 10 of 12 Page ID #:1721

                                  FIREARMS INSPECTION REPORT


           Name: Ronin Tactical Group, Inc.                        UI#: 784025.2017.0197.B1B

      Trade Name: Ronin Tactical Group                            FFL#: 9.33.037.01.9L.05186




           number and the response initially given by the State agency.
           Reference Worksheet 1
 4.        27 CFR §478.124(c)(5)
           Nature of Violation:
           Failure to make certain the transferor/seller completed all required items of Section D
           on ATF Form 4473. Investigator Berent discovered a violation in two instances where
           Item 36. was blank.
           Licensee’s response:
           President Eddie Yasuhiro Arao acknowledged the dates must be looked at more
           carefully.

           Corrective Action:
           President Eddie Yasuhiro Arao was advised to complete all of the questions in Section
           D.

           Reference Worksheet 1


 5.        27 CFR §478.124(c)(3)(i)
           Nature of violation:
           Failure to properly record the purchaser’s issuing authority and type of identification
           presented, along with the number on the Identification with the correct expiration date.
           Investigator Berent found Item 20a. incomplete in twelve (12) instances out of three
           hundred and fifty-three (353) forms examined.
           Licensee’s response:
           President Eddie Yasuhiro Arao did not say much regarding the errors that were made.

           Corrective action:
           Mr. Arao was instructed to make certain the purchaser’s type of identification and
           expiration date of identification is properly documented on each and every ATF Form
           4473.



  Revised 7/1/15                          Page 9 of 11
                                                                                        USAO_0013550
Case 2:18-cr-00121-PSG Document 259-1 Filed 11/20/19 Page 11 of 12 Page ID #:1722

                                  FIREARMS INSPECTION REPORT


           Name: Ronin Tactical Group, Inc.                           UI#: 784025.2017.0197.B1B

      Trade Name: Ronin Tactical Group                              FFL#: 9.33.037.01.9L.05186




           Reference Worksheet 1
 6.         27 CFR §478.126a
            Nature of violation:
            Failure to report multiple sales or other disposition of pistols and revolvers in nine
            instances, totaling thirty-six (36) firearms.
            Licensee’s response:
            President Eddie Yasuhiro Arao did not know he was required to complete the multiple
            sale forms as he thought he was the FFL.
            Corrective action:
            Eddie Yasuhiro Arao was instructed to prepare a report of multiple sales or other
            disposition- when the sale or otherwise disposition of:
                at one time or during any five consecutive business days,
                two or more pistols, or revolvers, or any combination of pistols and revolvers
                totaling two or more, to an unlicensed person:
                He was instructed the report shall be prepared on Form 3310.4, Report of
                   Multiple Sale or Other Disposition of Pistols and Revolvers.
                In addition, completed not later than the close of business on the day that the
                   multiple sale or other disposition occurs.

            Reference Worksheet 1




 Index of Worksheets and Exhibits
       01 Example page to show Applicant’s Business was marked as A Corporation
       02 Example pages showing filed corporation papers
       03 Violent Crime Analysis Branch trace activity report



  Revised 7/1/15                           Page 10 of 11
                                                                                            USAO_0013551
Case 2:18-cr-00121-PSG Document 259-1 Filed 11/20/19 Page 12 of 12 Page ID #:1723

                              FIREARMS INSPECTION REPORT


         Name: Ronin Tactical Group, Inc.               UI#: 784025.2017.0197.B1B

   Trade Name: Ronin Tactical Group                     FFL#: 9.33.037.01.9L.05186




    04 NFA registration
    05 AFMER records
    06 Western Firearms Inc. referral
    07 Signed Acknowledgement
    08 ROV




  Revised 7/1/15                        Page 11 of 11
                                                                             USAO_0013552
